UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                Plaintiff,
                                                                19-CV-11606 (CM)
                       -against-
                                                                ORDER OF DISMISSAL
UNITED STATES SD COURT; CITY OF                                 UNDER 28 U.S.C. § 1651
NEW YORK (HRA); NYC MTA,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         In an order dated November 7, 2019, and entered the next day, the Court barred Plaintiff

from filing any new action in forma pauperis (IFP) without first obtaining from the Court leave

to file. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019).

Plaintiff files this new pro se case, seeks IFP status, and has not sought leave from the Court. The

Court therefore dismisses this action without prejudice for Plaintiff’s failure to comply with the

November 7, 2019 order.

         The Clerk of Court is directed to transmit this order to Plaintiff and note service on the

docket. 1 The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       December 20, 2019
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         1
             Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)
